Citation Nr: 1623958	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-42 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for skin, prostate, and kidney cancers.  The Veteran filed a notice of disagreement in February 2013and was issued a statement of the case in September 2014.  In his November 2014 VA Form 9, the Veteran perfected his appeal with regard to the prostate cancer claim only.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was on land in the Republic of Vietnam during the Vietnam Era; he was treated for prostate cancer in 2000 and 2001, and has current residuals.


CONCLUSION OF LAW

The criteria for service connection for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(e) (2015).	


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014).  Service connection for certain disabilities, including prostate cancer, is presumed for veterans who were exposed to herbicides while in service.  38 C.F.R. § 3.309(e).  A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Here, the Veteran has submitted evidence of treatment for prostate cancer in 2000 and 2001.  He has reported residuals of this cancer.  The Veteran is competent to provide lay evidence of residuals and the Board finds him credible.  Additionally, the Veteran has reported that he set foot on land in the Republic of Vietnam on multiple occasions during his Naval service during the Vietnam era.  He reported that one such visit occurred on Christmas Day in 1967 when he and some of his fellow crew members attended church services in Qui Nhon.  This report is corroborated in the U.S.S. Rowan's January 1968 newsletter that described the ships eventful day, noting that between rendezvous with other ships they "raced south to allow the med to attend church services at Qui Nhon."  While the attendees of these services are not specifically identified, the Veteran is competent to report that he was among those ashore for Christmas church services and, again, the Board finds him credible.  Thus, the Board finds that the Veteran did set foot in the Republic of Vietnam during the Vietnam era and since then developed prostate cancer.  Thus, service connection for prostate cancer and its residuals is warranted.


ORDER

Service connection for residuals of prostate cancer is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


